Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 9/2/2022.  Claim 5 is canceled.  Claims 19, 20 are new.  Claims 1-4, 6-20 are pending.  Claims 6-15 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-4, 16-20 are non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhamu (US 2016/0043384).
Regarding claim 1, Zhamu discloses a negative electrode active material particle comprising: a silicon-based compound comprising SiOx, wherein 0.5<x<1.3; an amorphous carbon layer disposed on the silicon-based compound; a graphene layer disposed on the amorphous carbon layer; and at least one cavity present on at least a portion of a surface of the amorphous carbon layer and positioned between the amorphous carbon layer and the graphene layer,
wherein the graphene layer has a thickness of 0.5 nm to 200 nm [0043, 0045, 0071].
Regarding claim 3, the at least one cavity has an average thickness of 0.5 nm to 200 nm [0046]. 
Regarding claim 4, the amorphous carbon layer has a thickness of 0.001 25 um to 10 um [0045]. 
Regarding claim 16, a negative electrode comprising the negative electrode active material particle of claim 1.
Regarding claim 17, further comprising graphite-based particles.
Regarding claim 18, a secondary battery comprising: the negative electrode of claim 16; a positive electrode; a separator disposed between the positive electrode and the negative electrode; and
an electrolyte.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 19, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated, or in alternative, is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhamu (US 2016/0043384).
Regarding claim 2, the at least one cavity is two or more cavities which are present and scattered on the surface of the amorphous carbon layer, Zhamu discloses the graphene foam having small pores, along with those pores occupied by Si particles [0163], refer to figure 1B).  When the small pores are located adjacent to the pores occupied by Si particles, they read on Applicant’s “the at least one cavity is two or more cavities”.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claim 19, the at least one cavity is formed by the removal of a nickel catalyst layer present between the amorphous carbon layer and the graphene layer, the limitation has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
Regarding claim 20, the at least one cavity has an average thickness of 100 nm to 200 nm, Zhamu discloses the pore size from 2nm to 200 nm [0046].  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.

Response to Arguments
Arguments dated 9/2/2022 are addressed below:
Regarding the graphene layer thickness, Zhamu discloses the pore size from 2nm to 200 nm [0046].  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724